DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/293,810 filed 13 May 2021. Claims 10-19 pending. Claims 1-9 canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 13 May 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the tapered side of the cone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 14, 18 and 19 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2017/0057489 to Schaefer et al. (hereinafter referred to as Schaefer).
Regarding claims 10, 14, 18 and 19, Schaefer discloses:
Claim 10:
An oil guide (i.e., 92) of a hybrid module for a vehicle  arranged in a drivetrain (i.e., figs. 5-7) between a drive unit (i.e., 4) and an output (i.e., either 40 or 120 can be considered outputs), wherein an electric machine is provided (i.e., 96), and a rotor (i.e., 100) of the electric machine is connected to the output (i.e., 100 connected to output via 36), comprising: a clutch (i.e., 36) between the drive unit and the electric machine (i.e., at least figs. 5-7 show this); and oil conducting elements configured to supply the electric machine with cooling oil (i.e., oil is guided via 92 and flows through various elements as seen in at least figure 4. Since the electric machine is within wet chamber 90, it receives cooling oil via the directed oil).
Claim 14:
Further comprising a retaining ring for axial positioning of the clutch that protrudes in radial direction relative to the rotor to serve as a retaining element (i.e., at least 42 serves this purpose. Elements 66 and 106 also serve this purpose).
Claim 18:
A hybrid module (i.e., Fig. 4) with an oil guide (i.e., 92) for a vehicle arranged in a drivetrain (i.e., figs. 5-7) between a drive unit (i.e., 4) and an output (i.e., either 40 or 120 can be considered outputs), wherein an electric machine is provided (i.e., 96), and a rotor (i.e., 100) of the electric machine is connected to the output (i.e., 100 connected to output via 36), comprising: a clutch (i.e., 36)  between the drive unit and the electric machine (i.e., at least figs. 5-7 show this); and oil conducting elements configured to supply the electric machine with cooling oil (i.e., oil is guided via 92 and flows through various elements as seen in at least figure 4. Since the electric machine is within wet chamber 90, it receives cooling oil via the directed oil).
Claim 19:
Wherein the drive unit is an internal combustion engine (i.e., 10 is a flywheel of the drive unit, which is part of an internal combustion engine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of US Patent Publication No. 2017/0326962 to Aringsmann et al. (hereinafter referred to as Aringsmann).
Claim 11:
Regarding claim 11, Schaefer discloses the limitations above, but does not explicitly disclose:
Wherein the clutch is a cone clutch having at least one outer friction ring and one intermediate friction ring, wherein the at least one outer friction ring is connected to the rotor, and wherein a cone of the cone clutch in an open state forms an oil guide to an axial end of the rotor.
Aringsmann discloses:
A cone clutch (i.e., 9 and Fig. 2) having at least one outer friction ring (i.e., 27) and one intermediate friction ring (i.e., 25), wherein the at least one outer friction ring is connected to the rotor (i.e., 27 is integral with 43, which is integral with the rotor of 5 as seen in Figs. 1 and 2), and wherein a cone of the cone clutch in an open state forms an oil guide to an axial end of the rotor (i.e.., in an open state, clutch 9 creates a slope that directs oil towards an axial end of 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the cone clutch assembly of Aringsmann in the system of Schaefer for the benefit of a more compact system. Two cones in the place of a friction plate-based clutch requires less components. Further, the swapping of two well-known clutches requires routine skill in the art.
Claim 13:
Regarding claim 13, Schaefer discloses the limitations above, but does not explicitly disclose:
Wherein the at least one outer friction ring is integrally formed with a rotor carrier of the rotor of the electric machine.
Aringsmann discloses:
Wherein the at least one outer friction ring is integrally formed with a rotor carrier of the rotor of the electric machine (i.e., 27 is integral with 40, that is integral with 43, which is integral with the rotor of 5 as seen in Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the cone clutch assembly of Aringsmann in the system of Schaefer for the benefit of a more compact system. Two cones in the place of a friction plate-based clutch requires less components. Further, the swapping of two well-known clutches requires routine skill in the art.
Claim 16:
Regarding claim 16, Schaefer discloses the limitations above, but does not explicitly disclose:
Wherein an oil baffle is provided at the clutch
Aringsmann discloses:
An oil baffle is provided at the clutch (i.e., carrier 41 has a pawl that behaves as an oil baffle in that it effects the flow of oil through the system)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the cone clutch assembly of Aringsmann in the system of Schaefer for the 
Claim 17:
Regarding claim 17, Schaefer discloses the limitations above, but does not explicitly disclose:
Wherein the oil baffle is mounted in or welded to the one inner friction ring or the one intermediate friction ring
Aringsmann discloses:
Wherein the oil baffle is mounted in or welded to the one inner friction ring or the one intermediate friction ring (i.e., 31 is mounted on 40, which is in 27)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the cone clutch assembly of Aringsmann in the system of Schaefer for the benefit of a more compact system. Two cones in the place of a friction plate-based clutch requires less components. Further, the swapping of two well-known clutches requires routine skill in the art. Finally, using various structures to alter the movement of oil is well known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of US Patent Publication No. 2011/0259698 to Arnold et al. (hereinafter referred to as Arnold).
Claim 15:
Regarding claim 15, Schaefer discloses the limitations above, but does not explicitly disclose:
Wherein a return spring of the clutch is formed as cup spring, and orifices are provided at an inner diameter of the cup spring for controlling oil.
Arnold discloses:
A return spring of a clutch is formed as cup spring, and orifices are provided at an inner diameter of the cup spring for controlling oil (i.e., 32 in figure 4 is a return spring and has a hole in it that allows oil to flow through).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the spring of Arnold in the system of Schaefer for the benefit of a more controllable system. Using a spring to bias a coupling system is well known in the art. Indeed, Shaefer discloses a plate spring 78 and using holes to direct the flow of oil (see 94). Thus, using the spring of Arnold in the system of Shaefer reduces weight and allows for oil to freely move within the wet chamber of Shaefer. Finally, swapping out the springs of a system requires only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0080793 teaches a hybrid system with a motor and clutch that includes cooling oil. However, the reference fails to teach or render obvious the all of the structures set forth.
2013/0193816 teaches a hybrid system with a motor and clutch that includes cooling oil. However, the reference fails to teach or render obvious the all of the structures set forth.
2011/0239818 teaches a hybrid system with a motor and clutch that includes cooling oil. However, the reference fails to teach or render obvious the all of the structures set forth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659